       Case 1:12-cr-10227-RGS Document 386 Filed 02/14/21 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
                  CRIMINAL ACTION NO. 12-10227-RGS

                      UNITED STATES OF AMERICA
                                      v.
                            ALFONZO S. HUNT

                    MEMORANDUM AND ORDER ON
                  DEFENDANT’S EMERGENCY MOTION
                   FOR MODIFICATION OF SENTENC
                    AND COMPASSIONATE RELEASE

                             February 14, 2021

STEARNS, D.J.

      The authority of a trial court to reduce the sentence of a committed
prisoner, unlike in the case of a pretrial detainee, is tightly circumscribed.
A sentence once imposed may not be modified except to the extent permitted
by Rule 35 of the Federal Rules of Criminal Procedure.       See 18 U.S.C. §
3582(c). However, there is a recently enacted (December 21, 2018)
exception.   Under 18 U.S.C. § 3582(c)(1)(A), a district court, on a motion by
the Director of the Bureau of Prisons (BOP) or by a defendant who has
exhausted his prescribed administrative rights, may order a compassionate
reduction of sentence: (1) on a finding of “extraordinary and compelling
reasons” warranting such a reduction; or (2) on findings that apply to elderly
long-term inmates suffering from terminal or self-debilitating illnesses and
          Case 1:12-cr-10227-RGS Document 386 Filed 02/14/21 Page 2 of 5




who, as a result, are no longer deemed a danger to the safety of any person
or the community.       Petitioner Alfonzo Hunt, who is 53 years old, and who
does not suffer from a terminal or self-debilitating illness, does not fit the
eligibility criteria that apply to the second statutory category of inmate
described in the statute.

      Hunt was sentenced by the court on June 3, 2014, to 135-months

imprisonment followed by five years of supervised release after pleading

guilty to drug trafficking under the binding provisions of Fed. R. Crim.

P.(c)(1)(C).    See Dkt # 283.   As outlined during the plea proceeding and in

the Presentence Report, Hunt had played a major role in an ongoing

conspiracy to smuggle cocaine from Los Angeles for distribution in the

Boston area.        In calculating Hunt’s sentence, the court found him

accountable for the distribution of nearly 40 kilograms of cocaine.    Hunt is

an experienced drug trafficker, this being his third conviction for drug

distribution offenses.

      In his motion, 1 Hunt asks that his committed sentence be reduced to



      1  Although a second motion for release has been filed by Hunt’s
attorney with the Warden at FCI Fort Dix, where he is presently confined, an
earlier request filed by Hunt pro se was denied by the Warden on October
28, 2020. The government does not argue that the statutory exhaustion
requirement has not been met. See Gov’t’s Opp’n (Dkt # 383) at 6 n.4.
                                        2
       Case 1:12-cr-10227-RGS Document 386 Filed 02/14/21 Page 3 of 5



time served or converted to home confinement because of the threat of

infection posed by the COVID-19 virus in a prison setting.          Hunt, as

documented by his medical records, suffers from high blood pressure, sleep

apnea, obesity, and Type 2 diabetes.    While these are matters of concern,

they are not atypical of a middle-aged male living in sedentary conditions,

nor are they of life-threatening gravity.   Moreover, Hunt has previously

contracted COVID-19 from which he has fortunately recovered with no

enduring adverse consequences.         The prior infection greatly reduces,

although it may not eliminate, the prospect of his being reinfected (a matter

of medical debate).    The gravamen of Hunt’s complaint is that prisons,

including FCI Fort Dix, like other congregate settings, are prone to outbreaks

of COVID-19, and that as an inmate he runs an elevated risk of an infection

living in close quarters with other inmates.        While his concerns are

understandable, they are not “extraordinary and compelling.”

      I also agree with the government that Hunt’s release would present an

untenable risk to the safety of the community. Hunt is a life-long repeat

offender who while serving his current sentence has incurred several

disciplinary infractions, including the unlawful possession of narcotics.

While it is true, as Hunt states in his attorney’s supporting memorandum,

that as defendants age they are less likely to reoffend. But given Hunt’s
                                    3
          Case 1:12-cr-10227-RGS Document 386 Filed 02/14/21 Page 4 of 5



criminal history, I think it more likely than not that he would fall among the

25% of male offenders aged 51-60 who do recidivate. See Def.’s Supp. Mot.

(Dkt # 382) at 5-6. 2

      While I am as concerned as any judge with the impact of COVID-19 on

the prison population, unless society is to make the decision that all

prisoners should be released because of the pandemic, there must be a means

of differentiating those eligible for release from those who are not.      In

setting the conditions that justify compassionate release, Congress made its

best effort to provide judges with the tools they need to make these difficult

and, at times, heart-wrenching decisions. 3       Hunt does not meet any of


      2  Hunt’s principal argument for release is the claim that he will have
access to better medical care living in the community. It is not clear that is
true. As the government notes, the BOP has taken aggressive measures,
including inmate vaccinations, to curb the spread of COVID-19 in its
facilities. See Gov’t’s Opp’n (Dkt # 383) at 8-10. Hunt’s release plan, on
the other hand, contemplates his living with relatives in Brockton,
Massachusetts, which is one of the communities in the Commonwealth worst
stricken by COVID-19. See https://www.mass.gov/doc/weekly-covid-19-
public-health-report-february-11-2021/download (visited February 14,
2021).

      3  Congress, in addition to the quantitative criteria set out in §
3582(c)(1)(A)(ii), directs courts to those set out in the Bail Reform Act and
the policy statements of the United States Sentencing Commission. See 18
U.S.C. § 3582(c)(2). As I have previously noted, I think the late Chief
Justice Ralph Gants of the Massachusetts Supreme Judicial Court
summarized the considerations admirably in reminding us that “in
conducting . . . de novo review [of a detention decision], a judge must give
                                       4
       Case 1:12-cr-10227-RGS Document 386 Filed 02/14/21 Page 5 of 5



mandated eligibility criteria and, therefore, is not a candidate for

compassionate release.

      Because I can foresee no circumstances under which Hunt could be

deemed eligible at present for compassionate release, I see no reason for a

hearing on the matter.

                                     ORDER

      For the foregoing reasons, the Emergency Motion for Compassionate

Release is DENIED.

                                    SO ORDERED.

                                    /s/ Richard G Stearns___________
                                    UNITED STATES DISTRICT JUDGE




careful consideration not only to the risks posed by releasing the defendant
– flight, danger to others or to the community, and likelihood of further
criminal acts – but also, during this pandemic, to the risk that the defendant
might die or become seriously ill if kept in custody.”             Christie v.
Commonwealth, 484 Mass. 397, 398 (2020).                 The Chief Justice’s
admonition is equally pertinent in weighing the balancing factors that
underlie a motion for compassionate release. Here, I believe that it is the
community that bears the greater risk should Hunt be prematurely released.

                                      5
